Citation Nr: 0806665	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  03-17 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Jenny Y. Twyford, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran had active service from December 1972 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the veteran's claim.  In February 
2002, a hearing was conducted before a Decision Review 
Officer at the Nashville RO, and a copy of the hearing 
transcript is of record.

The Board issued a final decision on this issue on April 8, 
2003, which denied the veteran's claim.  However, the veteran 
had submitted additional evidence directly to the RO with a 
waiver of regional office consideration.  The RO did not 
forward this evidence to the Board before the decision was 
dispatched, and it was not associated with the claims folder 
at the time the Board made its decision.  Accordingly, in 
order to assure due process, the Board vacated the April 8, 
2003 decision pursuant to 38 C.F.R. § 20.904 and in July 2003 
issued a new decision that followed in its place.

The appellant then appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  A Joint 
Motion for Remand was submitted in January 2004 and in 
February 2004 the Court issued an order granting the motion, 
vacating the July 2003 Board decision and the matter was 
remanded pursuant to 38 U.S.C.A. § 7252(a) for readjudication 
consistent with the motion.

Pursuant to the Court's February 2004 order, the Board 
remanded the matter in August 2004. 

In January 2006, the Board again denied the veteran's service 
connection claim.  The veteran then appealed this decision to 
the Court.  A Joint Motion for Remand was submitted in July 
2007 and in August 2007 the Court issued an order granting 
the motion, vacating the January 2006 Board decision and the 
matter was remanded to the Board for readjudication 
consistent with the motion.

In November 2007, the Board received a completed VA Form 21-
22a, appointing a different private attorney, as the 
veteran's representative. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for an acquired 
psychiatric disability, to include PTSD.  She alleges that 
she was raped by three men while in service.  In light of the 
August 2007 Court Order, the Board finds that further 
development is necessary prior to analyzing the claim on the 
merits.

A remand by the Board confers on the claimant, as a matter of 
law, a right to compliance with the remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  

When the Board remanded the case in August 2004, it requested 
that the RO ask the veteran to identify independently 
verifiable evidence of behavioral changes which occurred at 
the time of the alleged sexual assault, and to provide a list 
of any fellow soldiers and/or civilians, and their addresses, 
who may be able to provide lay statements as to the 
occurrence of the claimed stressor, and/or changes which they 
observed in her behavior at the time of the claimed stressor.  
In response to such request, the RO sent a letter to the 
veteran in November 2004.  

The August 2004 Board remand also requested that the RO 
schedule the veteran for a VA examination to determine 
whether the veteran has PTSD.  

The July 2007 Joint Motion indicated that the letter sent to 
the veteran in November 2004 was not in compliance with the 
Board's August 2004 remand instructions.  While the RO asked 
the veteran to send VA "supporting statements from any 
individuals with whom you may have discussed the incident," 
the Joint Motion indicated that the RO did not specifically 
ask what was requested by the Board in August 2004.  Thus, 
the Board finds that another letter should be sent to the 
veteran which specifically complies with the August 2004 
remand instructions.  

Second, the July 2007 Joint Motion concluded that the 
February 2005 VA examination was not in compliance with the 
August 2004 Board remand.  In this regard, the February 2005 
VA examiner was asked whether the veteran has PTSD, and if 
not, the examiner was asked to reconcile his/her findings 
with the prior VA and private PTSD diagnoses.  The Joint 
Motion indicated that the VA examiner did not reconcile his 
finding that the veteran does not have PTSD with the prior 
PTSD diagnoses rendered by the veteran's private doctors.   
The Joint Motion indicated that the examiner limited his 
reconciliation effort to a few of the VA practitioners, and 
essentially ignored the prior PTSD diagnoses by the private 
doctors.  

Lastly, the Joint Motion indicates that the examiner's 
attempt to reconcile his findings with the prior PTSD 
diagnoses from a few "VA practitioners" was not in 
compliance with the August 2004 remand order.  In this 
regard, it was noted that the examiner's opinion as to how 
Dr. Go and Dr. Wildman rendered their PTSD diagnoses was 
speculative, and thus, the examiner did not provide any 
"bases" for his opinion.  Accordingly, on remand, the Board 
finds that the February 2005 VA examiner should be asked to 
provide an addendum which addresses the above-noted 
deficiencies.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a letter to the 
veteran specifically asking her to 
identify independently verifiable 
evidence of behavioral changes which 
occurred at the time of the alleged 
sexual assault, and to provide a list of 
any fellow soldiers and/or civilians, and 
their addresses, who may be able to 
provide lay statements as to the 
occurrence of the claimed stressor, 
and/or changes which they observed in her 
behavior at the time of the claimed 
stressor.

2.  Thereafter, the claims folder should 
be transferred to the February 2005 VA 
examiner.  The examiner is asked to 
review the entire claims folder and 
provide an addendum which addresses the 
following:

The examiner is asked to reconcile his 
finding that the veteran does not have 
PTSD, but rather alcohol dependence in 
remission, with the prior PTSD diagnoses 
rendered by the private physicians, Dr. 
Brandon, Dr. Craig, and Dr. Lawson; and 
by the VA physicians, Dr. Go, and Dr. 
Wildman.  Specifically, the examiner is 
to state whether the diagnosis of 
"alcohol dependence in remission" 
represents progression of the prior 
diagnoses, correction of an error in the 
prior diagnoses, or development of a new 
and separate condition.  

A complete rationale should be provided 
for all proffered opinions.  

If the February 2005 examiner is no 
longer available, or if this examiner 
determines that another examination would 
be helpful, the veteran should be 
scheduled for a new C&P examination.

3.  Thereafter, the RO should 
readjudicate the claim and, if the claim 
on appeal remains denied, the veteran and 
her representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



